Citation Nr: 1028344	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 decision of a VA Regional Office (RO).  A notice of 
disagreement was filed in August 2008, a statement of the case 
was issued in April 2009, and a substantive appeal was received 
in April 2009.  The Veteran was scheduled to attend a Board 
hearing in August 2009; however, cancelled such request in June 
2009.


FINDING OF FACT

The Veteran's service-connected residuals of prostate cancer and 
bowel incontinence preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In light of the favorable decision as it 
relates to the issue of the grant of a TDIU, no further 
discussion of VCAA is necessary at this point.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the Veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the effective date assigned to the award.  Then, 
more detailed obligations arise, the requirements of which are 
set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  

Criteria & Analysis

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, 
however, there is only one such disability, it shall be ratable 
at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).

Entitlement to a total rating must be based solely on the impact 
of the veteran's service-connected disabilities on his ability to 
keep and maintain substantially gainful employment.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Service connection is in effect for residuals of prostate cancer 
rated 10 percent disabling from June 29, 2001, and 60 percent 
disabling from April 25, 2003; bowel incontinence, rated 30 
percent disabling from June 25, 2007; and erectile dysfunction, 
rated noncompensably disabling from June 25, 2007.  In 
consideration of the 60 percent rating in effect from April 25, 
2003, the Veteran's service-connected disability meets the 
percentage requirements of  38 C.F.R. § 4.16(a), and in 
consideration of his combined rating of 70 percent from June 25, 
2007, his service-connected disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

While his service-connected disabilities do meet the percentage 
requirements of § 4.16(a), the question remains whether the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  The 
evidence of record reflects that the Veteran was employed as a 
transit bus operator from January 1980, to August 1995, and he 
was terminated due to medical disability.  The Veteran was 
awarded Social Security Administration (SSA) disability benefits 
due to ischemic heart disease and hypertension, and a 
determination was made that the disability began on November 16, 
1993.  

Service connection was established for residuals of prostate 
cancer, effective June 29, 2001, and a 10 percent disability was 
assigned.  As detailed, a 60 percent disability rating was 
assigned, effective April 25, 2003.  In July 2007, the Veteran 
filed a VA Form 21-8940, Application for Increased Compensation 
due to Individual Unemployability, stating that he last worked on 
November 17, 1993, and his prostate cancer prevents him from 
securing or following any substantially gainful occupation.  

A March 2006 VA outpatient treatment record reflects the 
examiner's comment that subsequent to undergoing treatment for 
cancer of the prostate, urinary leakage persists requiring 
diapers which he changes 4 to 5 times per day.  The examiner 
commented that this prevents him from being able to have a normal 
business or social life, and the examiner stated that this was 
indefinite.  

In July 2007, the Veteran underwent a VA examination.  The 
examiner noted that prostate cancer was diagnosed in 2000, the 
Veteran was treated with radiation, and he developed fairly 
frequent diarrhea with sudden urge to defecate preventing him 
from working because he cannot get to the bathroom soon enough.  
He wears four to five pads a day for bowel leakage and urine 
leakage.  The examiner noted that the affect on his daily life is 
that he is unable to work because of bowel and urinary urgency 
and urgency incontinence requiring pads.  The examiner diagnosed 
carcinoma of the prostate, status post external beam radiation 
with complications of severe bowel and urinary incontinence 
requiring pads and irritative urinary and bowel symptoms and 
impotence.  

Based on the evidence of record, it is clear that the Veteran 
stopped working in or about August 1995 (per his prior employer) 
due to medical disability, but it was due to nonservice-connected 
cardiovascular disabilities.  As noted, prostate cancer was not 
diagnosed until approximately 5 years later.  While the Veteran 
initially stopped working due to nonservice-connected 
disabilities, the medical evidence is clear that his now service-
connected residuals of prostate cancer and bowel incontinence 
would preclude any form of gainful employment due to his bowel 
and urinary incontinence which requires changing pads on a 
regular basis and results in leakage.  Both VA examiners 
commented that such symptoms affected his ability to maintain 
employment or a normal business life.  For such reasons, and 
affording the Veteran the benefit of the doubt, the Board finds 
that the evidence supports a conclusion that a TDIU is warranted 
due to the Veteran's service-connected disabilities.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


